Citation Nr: 1007398	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1979.  

The bilateral hearing loss and left ankle matters come to the 
Board of Veterans' Appeals (Board) from a November 2005 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
December 2005, a statement of the case was issued in October 
2006, and a substantive appeal was received in December 2006.  
The tinnitus matter comes to the Board from an August 2006 
rating decision of a VA RO.  A notice of disagreement was 
filed in October 2006, a statement of the case was issued in 
March 2007, and a substantive appeal was received in April 
2007.  

The Veteran requested a Central Office Board hearing in the 
December 2006 substantive appeal, but indicated that he did 
not want a Board hearing in his April 2007 substantive 
appeal.  The Veteran has not responded to a December 2009 
request to clarify whether he desired a Board hearing within 
the allotted abeyance time frame.  He was advised in the 
December 2009 correspondence that nonresponse would be taken 
to mean that he did not desire a Board hearing.  Therefore, 
the Board will proceed to adjudication of the claims on 
appeal. 


FINDINGS OF FACT

1.  The appellant has a bilateral hearing disability that is 
as likely as not attributable to acoustic trauma in service.

2.  The appellant has tinnitus that is as likely as not 
attributable to the same etiology as his bilateral hearing 
disability.

3.  The Veteran is not shown to have a current left ankle 
disability that is causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Resolving reasonable doubt in the appellant's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).

3.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the bilateral hearing loss and tinnitus 
claims, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With respect to the left ankle claim, the notification 
obligation in this case was accomplished by way of a letter 
from the RO to the Veteran dated in March 2005.  A June 2006 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the March 2005 notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains reports of a VA examination 
performed in August 2005.  The examination report is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  This 
is so because the August 2005 examiner obtained a reported 
history from the Veteran and conducted a thorough examination 
and specifically noted that the claims file had been 
reviewed.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Bilateral Hearing Loss and Tinnitus

Factual Background & Analysis

The Veteran has claimed entitlement to hearing loss and 
tinnitus due to exposure to noise from artillery and aircraft 
engines during active service.  

A service Report of Medical Examination dated in October 1974 
for enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
-
15
LEFT
15
10
5
-
5

Service treatment records dated in December 1976 reflect that 
the Veteran was assessed with temporary partial hearing loss.  
In January 1977 the Veteran reported having tinnitus since he 
experienced a loud sound in his right ear from a radio 
headset in December 1976.  He was placed on temporary bed 
rest.  An April 1977 private examiner diagnosed Meniere's 
syndrome and recommended an otology work-up.  In May 1977, 
the Veteran complained of ringing in the ears and loss of 
hearing after shooting a .22 caliber pistol while on leave.  
In August 1977, the Veteran was assessed with bilateral high 
frequency hearing loss, as well as tinnitus, possibly 
secondary to the hearing loss after an audiogram disclosed 
bilateral hearing loss.  An undated Report of Medical 
Examination for separation purposes reflects that the 
Veteran's ears were clinically evaluated as normal, and no 
hearing screen was performed.  A Report of Medical History 
dated in November 1979 for separation purposes reflects that 
the Veteran checked the "no" boxes for ear, nose, or throat 
trouble and hearing loss.  

The Veteran underwent a VA examination for ear disease in 
August 2005.  He stated that he served in the Navy aboard a 
ship and suffered recurrent blasts of static in his ear as a 
radio man.  Following physical examination, the examiner 
diagnosed hearing loss and tinnitus.  

The Veteran underwent a VA audiological examination in August 
2005.  The examiner noted that the claims file was never 
received for review.  The Veteran reported in-service noise 
exposure to naval guns firing once every 6 months, aircraft 
and ship engines, and power tools, all without hearing 
protection.  He stated that hearing protection was not used 
during occupational/recreational noise exposure to 
construction work (plumbing and carpentry work), machine 
shop, truck driver, electrical generators, jack hammer, power 
tools, chainsaw, lawn mower, and weed eater.  He stated that 
tinnitus began in service when he unexpectedly heard a very 
loud blast of feedback when testing a radio transmitter.  

Speech recognition threshold scores were 94 percent for the 
right ear and 98 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 43 decibels and a left ear 
average of 36 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
45
50
60
LEFT
25
25
25
45
50

The examiner diagnosed moderate to moderately severe 
sensorineural hearing loss above 1500 Hz in the right ear, 
and moderate sensorineural hearing loss above 2000 Hz in the 
left ear.  The examiner could not give an opinion about the 
relationship between the Veteran's hearing loss and his 
military service without reviewing his claims file because 
any opinion would be based on speculation without such 
review.  The examiner diagnosed tinnitus, noting that 
tinnitus is a subjective complaint with no objective means of 
documenting its presence or absence.  The examiner could not 
give an opinion about the relationship between tinnitus and 
military service without reviewing his claims file and 
service treatment records, noting that any opinion now would 
be based on speculation.  

A VA examination addendum dated in October 2005, following 
review of the Veteran's claims file, reflects that the 
examiner opined that the Veteran's current complaint of 
tinnitus is not at least as likely as not related to military 
noise exposure based on his medical history, including the 
fact that the veteran had no ear or hearing complaints in 
November 1979 and the fact that he was exposed to 
considerable high-intensity noise as a civilian.  

With respect to the Veteran's bilateral hearing loss, while 
the examiner opined that the majority of the Veteran's 
hearing loss most likely occurred after he left the military 
and was exposed to considerable noise as a civilian, the 
examiner concluded that the Veteran's normal hearing at 
enlistment and mild loss in the right ear on a January 1976 
audiogram showed that "his hearing loss began during 
military service."  

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for 
hearing loss.  The record contains audiometric evidence, 
including the report of the August 2005 VA examination, which 
clearly shows, among other things, that the appellant has an 
auditory threshold of 40 decibels or greater in more than one 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz), 
bilaterally.  Thus, it is clear that he has a bilateral 
"hearing disability," as VA defines that term.  See 
38 C.F.R. § 3.385 (2009).  The records also reflects that the 
appellant suffered acoustic trauma in service, inasmuch as 
his service treatment records show contemporaneous reports of 
exposure to loud noises from a headset and a firearm.  Thus, 
the outcome of his claim turns on whether there is a nexus, 
or link, between his current disability and acoustic trauma 
in service.

As to that question, the record contains an August 1977 
service department ENT report which shows that the 
appellant's had bilateral high frequency hearing loss at 
4,000 Hz, and a VA medical opinion, dated in October 2005, 
which indicates that the appellant's current hearing loss 
began in service.  The October 2005 opinion is not entirely 
clear as to whether it is just addressing the etiology of the 
right ear hearing loss or whether the opinion pertains to 
both ears.  Regardless, when considered with the rest of the 
evidence of record which supports the claim, the August 1977 
service report, prepared by an ENT specialist after reviewing 
the results of an audiogram, is sufficient upon which to base 
the grant of service connection. 

The Board also finds that the evidence supports the claim for 
service connection for tinnitus.  The reports of the August 
2005 VA examination and the October 2005 addendum show that 
the appellant has the condition currently.  The Board notes 
that the VA examiner who prepared the addendum opined that 
the appellant's tinnitus was "not at least as likely as not 
related to his military service."  The Board also notes, 
however, that the August 1977 service ENT record indicated a 
probable relationship between the Veteran's tinnitus and his 
hearing loss.  In addition, medical treatises indicate that 
the cause of tinnitus can usually be determined by finding 
the cause of the coexisting hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 182 (Dennis L. 
Kasper et al. eds., 16th ed. 2005).  Under the particular 
circumstances presented here, the Board is persuaded that the 
appellant's tinnitus can likely be attributed to the same 
etiology as his service-connected hearing loss, i.e., in-
service exposure to noise.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question. 38 C.F.R. § 3.102 
(2006).  Service connection for tinnitus is therefore 
granted.

Left Ankle

Factual Background & Analysis

Service treatment records reveal that the Veteran complained 
several times of ankle problems.  Records dated in July and 
September 1975 reflect that the Veteran complained of pain in 
the ankle and that he reported he had twisted his left ankle 
in December 1974 and again in July 1975.  An undated Report 
of Medical Examination for separation purposes reflects that 
the Veteran's lower extremities were clinically evaluated as 
normal.  A Report of Medical History dated in November 1979 
for separation purposes reflects that the Veteran reported no 
ankle problems.  

The Veteran underwent a VA examination in August 2005.  He 
reported an incident in service in which his ankle "went out 
on him."  He reported that he has pain, stiffness, weakness, 
and occasional swelling and giving way in the ankle.  
Physical examination revealed only pain on motion and 
tenderness.  X-rays revealed no significant soft tissue or 
bony abnormality.  Following physical examination, the 
examiner assessed left ankle pain with no diagnosis of a left 
ankle disability.  The examiner specifically found no 
evidence on physical examination or X-ray of a continued 
problem attributable to ankle sprain in service.  Therefore, 
the examiner opined that it is less likely as not that the 
original injury is related to his complaint of ankle pain 
now.  

As no current ankle disability has been identified, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability); see also Brammer, supra.  VA 
is not generally authorized to grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).

Alternately, to the extent that the Veteran's statements are 
asserting continuity of symptoms, the Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that any such argument on the 
Veteran's part is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorder began in 
service, the separation examination was absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect treatment related to an ankle disorder for many years 
following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology, to the extent they can be so 
construed, against the absence of documented complaints or 
treatment for many years following active duty discharge and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's complaints of ankle pain to active duty, despite 
his contentions to the contrary.    

To that end, the Board places significant probative value on 
the August 2005 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
reported ankle pain.  After a physical examination, the 
examiner provided no diagnosis and opined that it was less 
likely than not that the Veteran's ankle complaints were 
related to service.  The examiner reflected that physical 
examination and X-ray evidence showed no evidence of a 
continued ankle problem.  As there is a preponderance of the 
evidence against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a left ankle disability is not 
warranted.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


